STATE OF WEST VIRGINIA
                          SUPREME COURT OF APPEALS
                                                                                FILED
In re K.P.                                                                 December 10, 2020
                                                                             EDYTHE NASH GAISER, CLERK
No. 20-0505 (Fayette County 19-JA-4)                                         SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA




                              MEMORANDUM DECISION


       Petitioner paternal great-aunt L.S., by counsel Robert Dunlap, appeals the Circuit Court
of Fayette County’s May 19, 2020, order denying her motion to reconsider the denial of her
motion to intervene and request placement of the child, K.P. 1 The West Virginia Department of
Health and Human Resources (“DHHR”), by counsel Mindy M. Parsley, filed a response in
support of the circuit court’s order and a supplemental appendix. The guardian ad litem, Vickie
L. Hylton (“guardian”), filed a response on behalf of the child in support of the circuit court’s
order. On appeal, petitioner argues that the circuit court erred in denying her motion to
reconsider its denial of her motion to intervene seeking placement of the child.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In January of 2019, the DHHR filed an abuse and neglect petition against the parents of
K.P. alleging that the mother tested positive for Subutex and Oxycontin and that K.P. was born
drug exposed. The DHHR alleged that the child was born with withdrawal symptoms and
required further hospitalization. The father was incarcerated at the time of the child’s birth,
having been charged with conspiracy to distribute methamphetamine. Upon K.P.’s removal, the
DHHR obtained legal custody of the child, with physical custody given to the paternal aunt. The
parents were adjudicated as abusing parents, after which, in May of 2019, the mother’s parental


       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).



                                                1
rights were involuntarily terminated. The father voluntarily relinquished his parental rights in
July of 2019.

        The paternal aunt and the child continued to reside in the paternal grandparents’ home,
with the plan of adoption, until August of 2019, when the DHHR removed the child due to the
aunt’s arrest for drug charges. After K.P.’s removal from the aunt’s custody, the paternal
grandparents filed various motions seeking placement and visitation with the child. The circuit
court ultimately denied the paternal grandparents’ motion for visitation, found they were not an
appropriate placement for the child, and dismissed them from the case. The paternal
grandparents appealed, and this Court affirmed the circuit court’s decision in In re K.P., No. 20-
0096, 2020 WL 3470173 (W. Va. June 25, 2020)(memorandum decision).

         On January 28, 2020, shortly after the paternal grandparents were denied placement and
visitation, petitioner, then self-represented, filed a motion to intervene, a request for appointment
of counsel, and a request for placement of the child. The circuit court held a hearing on
petitioner’s motion and the DHHR and guardian objected. By order entered on February 20,
2020, the circuit court denied petitioner’s motions, finding that placing the child with petitioner
was not in the child’s best interest and that petitioner lacked standing to intervene. Petitioner did
not appeal this order. Instead, three months later, petitioner filed a motion to reconsider the
denial. The circuit court summarily denied this motion without a hearing by order entered on
May 19, 2020. It is from this order that petitioner now appeals. 2

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

      At the outset, we note that petitioner asks this Court to substantively review the denial of
her motion to intervene seeking placement of the child, but petitioner is not entitled to such


       2
        The parents’ parental rights were terminated below. The permanency plan for the child is
adoption in her current foster home.


                                                 2
review. As mentioned above, petitioner failed to timely appeal the circuit court’s February 20,
2020, order denying her motion to intervene, request for counsel, and request for placement of
the child. Instead, petitioner appeals the May 19, 2020, order denying her motion to reconsider,
and our review is limited to this order. Despite the circuit court’s consideration of petitioner’s
motion to reconsider, we have found that there is no provision for such a motion in Chapter 49 of
the West Virginia Code or the West Virginia Rules of Procedure for Child Abuse and Neglect
Proceedings. In re B.M., No. 19-1044, 2020 WL 3469725, at *5 (W. Va. June 25,
2020)(memorandum decision). Accordingly, petitioner’s motion to reconsider has no basis in
law, and the fact that the circuit court considered petitioner’s improper motion has no bearing
upon this Court’s determination that petitioner is entitled to no relief on appeal.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
May 19, 2020, order is hereby affirmed.

                                                                                        Affirmed.


ISSUED: December 10, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                3